146 S.E.2d 669 (1966)
266 N.C. 623
Monte M. YOUNG
v.
Virginia SWEET.
No. 35.
Supreme Court of North Carolina.
March 2, 1966.
*670 T. D. Bryson, Jr., Bryson City, for plaintiff.
Parker, McGuire & Baley, Asheville, for defendant.
*671 RODMAN, Emergency Justice.
An offer to enter into a contract in the future must, to be binding, specify all of the essential and material terms and leave nothing to be agreed upon as a result of future negotiations. Thompson-McLean, Inc. v. Campbell, 261 N.C. 310, 314, 134 S.E.2d 671; Wade v. Lutterloh, 196 N.C. 116, 120, 144 S.E. 694; Croom v. Goldsboro Lumber Co., 182 N.C. 217, 220, 108 S.E. 735; Edmondson v. Fort, 75 N.C. 404.
The rule applicable to contracts in general is applicable to contracts containing a provision for an extension or renewal of a lease. Devin, J., in Reynolds Realty Co. v. Logan, 216 N.C. 26, 3 S.E.2d 280, quotes with approval Taylor on Landlord and Tenant as follows: "A covenant to let the premises to the lessee at the expiration of the term, without mentioning any price for which they are to be let, or to renew the lease upon such terms as may be agreed on, * * * in neither case amounts to a covenant for renewal, but is altogether void for uncertainty." The quoted section from Taylor was likewise declared the law in McAdoo v. Callum Bros., 86 N.C. 419. The rule so stated accords with the conclusions reached by a substantial majority of the courts of sister states. Annotation: "Validity and Enforceability of provision for renewal of lease at rental not determined." 30 A.L.R. 572; 51 C.J.S. Landlord and Tenant § 56 p. 596; 32 Am. Jur. 806.
Here the lease in question expressly requires an agreement as to the amount of the rental as a condition of the renewal. Plaintiff alleges there has been no agreement. Plaintiff has not stated a cause of action. This conclusion renders it unnecessary to determine whether the Superior Court had jurisdiction.
Judgment dismissing the action is
Affirmed.
MOORE, J., not sitting.